Case 15-24090   Doc 48   Filed 10/28/19 Entered 10/28/19 16:45:52   Desc Main
                           Document     Page 1 of 5
Case 15-24090   Doc 48   Filed 10/28/19 Entered 10/28/19 16:45:52   Desc Main
                           Document     Page 2 of 5
Case 15-24090   Doc 48   Filed 10/28/19 Entered 10/28/19 16:45:52   Desc Main
                           Document     Page 3 of 5
Case 15-24090   Doc 48   Filed 10/28/19 Entered 10/28/19 16:45:52   Desc Main
                           Document     Page 4 of 5
Case 15-24090   Doc 48   Filed 10/28/19 Entered 10/28/19 16:45:52   Desc Main
                           Document     Page 5 of 5
